NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10350

                Plaintiff-Appellee,             D.C. No.
                                                4:19-cr-00220-DCB-LCK-1
 v.

JUAN CARLOS CANACA-RAUDALES,                    MEMORANDUM*
AKA Juan C. Canaca,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    David C. Bury, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Juan Carlos Canaca-Raudales appeals from the district court’s judgment and

challenges his guilty-plea conviction and 46-month sentence for illegal reentry, in

violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738

(1967), Canaca-Raudales’s counsel has filed a brief stating that there are no


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Canaca-Raudales the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Canaca-Raudales waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                                   19-10350